Name: 85/393/EEC: Commission Decision of 16 July 1985 amending for the fifth time Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health
 Date Published: 1985-08-22

 Avis juridique important|31985D039385/393/EEC: Commission Decision of 16 July 1985 amending for the fifth time Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat Official Journal L 224 , 22/08/1985 P. 0044 - 0045 Spanish special edition: Chapter 03 Volume 37 P. 0079 Portuguese special edition Chapter 03 Volume 37 P. 0079 *****COMMISSION DECISION of 16 July 1985 amending for the fifth time Decision 84/10/EEC concerning certain protective measures against classical swine fever as regards fresh pigmeat (85/393/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 85/322/EEC (2), and in particular Article 8 thereof, Whereas, following the outbreak of classical swine fever which occurred successively in certain areas of the Community, on 10 January 1984 the Council adopted Decision 84/10/EEC concerning protective measures against classical swine fever as regards fresh pigmeat (3); Whereas, since then the development of the disease has required several alterations to the extent of the area in which the measures are applied in intra-Community trade in fresh meat; Whereas the extent of the area in which the measures are applied should be altered to take account of the development of the disease in Germany; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 84/10/EEC is hereby amended as follows: 1. The wording specified in Article 2 is replaced by the following: 'Meat conforming to Commission Decision of 16 July 1985'. 2. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 24. (2) OJ No L 168, 28. 6. 1985, p. 41. (3) OJ No L 11, 14. 1. 1984, p. 33. ANNEX THE FEDERAL REPUBLIC OF GERMANY: - The 'Kreis' of Minden-Luebbecke - The 'Kreis' of Paderborn - The 'Kreis' of Diepholz - In the rest of the territory, the area within a radius of two kilometres around all outbreaks of classical swine fever. THE KINGDOM OF THE NETHERLANDS: The area within a radius of two kilometres around all outbreaks of classical swine fever.